Title: [Diary entry: 22 July 1788]
From: Washington, George
To: 

 Tuesday 22d. Thermometer at 62 in the Morng.—76 at Noon, and 72 at Night. Morning clear with the Wind at No. East—continued clear all day. Visited all the Plantations. At the Ferry. Two plows and a harrow were at work in the Corn grd. as were and had been the two Ferrymen. The other people were in the Harvest at Muddy hole. At French’s—Three plows and a Harrow were in the Corn—the rest of the hands were at Muddy hole. At Dogue run—Two plows and a harrow were in the Corn field and the two old Women were weeding Pumpkins. The other people were at Muddy hole. At Muddy hole—All hands were binding and securing Oats which was accomplished about dinner after which all hands (except the Women who had young Children) went into the Neck. In the Neck—the Oats were cut down about Noon, & the last of the Wheat about five Oclock, when the Cradlers assisted in binding and securing the grain. One harrow in the Corn and the five Plows finished Weeding the Pumpkins after dinner. Got Water which seemed to be good, and in tolerable plenty in about ten feet digging at my New Barn. Mr. and Mrs. Fendall came here in the afternoon.